DETAILED ACTION
Notice to Applicant
In the amendment dated 5/25/2022, the following has occurred: Claims 1, 6, and 7 have been amended; Claims 2, 3, and 10 have been canceled.
Claims 1, 4-9 and 11-15 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	There is no antecedent basis for “the connection portion of the connection plate”.


Claim Rejections - 35 USC § 102/103
Claims 1, 4, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 2017/091989 to Goto, the Office cites to provided machine English translation) or under §103 as obvious over Goto.
	Regarding Claim 1, Goto teaches:
a battery pack comprising a plurality of battery modules (e.g. the arbitrary groupings by collector plates, seen in Figs. 3 and 4) arranged in a front-rear direction wherein each module includes a plurality of cylindrical battery cells arranged in a horizontal direction and having electrode terminals at upper and lower portions thereof
a module housing having a plurality of hollows in which the plurality of cylindrical battery cells are accommodated (Figs. 2-3)
a first connection plate having a first body portion 24 at the upper portion of the plurality of cells and provided with a plurality of first connection terminals in contact with the upper cell terminals, and a first connection portion 26 configured to protrusively extend from a left or right end of the first body portion at a bent portion 44 and extending beyond a front surface of the respective battery module in the front-rear direction by extending past the cell group (Figs. 2-4, para 0022)


    PNG
    media_image1.png
    443
    237
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    513
    287
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    463
    240
    media_image3.png
    Greyscale

a second connection plate with a complementary fit to the first connection plate, with a second body portion at a lower portion of the cells with a lower body portion 24 and a second bent connection portion, bent up, extending back to meet the first connection portion (see e.g. Figs. 2 and 5)

    PNG
    media_image4.png
    341
    316
    media_image4.png
    Greyscale

the complementary connection portions connecting adjacent battery modules (see Figs.)
	Insofar as the claim requires each “module” to have a separate “module housing,” it would have been obvious to make the housing of Gojo modular in order to provide more flexibility to the size of the battery pack as a whole. Making separable what had previously been non-portable or unmovable has been found to be obvious. See In re Lindberg, 194 F. 2d 732, 93 USPQ 23 (CCPA 1952); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and MPEP § 2144.02 V, A [R-5].
	Insofar as it not explicitly depicted whether or how far the extending connection portions extend past a given module, it would have been obvious to extend the connection portion an arbitrary distance. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  
	Regarding Claim 4, Goto teaches:
ribs 38 extending in a horizontal direction from an outer surface (Fig. 5, para 0025)
	Regarding Claim 8, Goto teaches:
wherein the module housing includes a protection plate 16 ridged outward 38 from the left and right outer walls thereof and having a plate shape with a predetermined thickness (Fig. 2, para 0022)
	Regarding Claims 14 and 15, Goto teaches:
an electronic device (see paras 0001-0007), which was known in the art to include vehicles (see previously cited prior art)
	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2017/091989 to Goto, the Office cites to provided machine English translation) in view of Ijaz (US 2009/0297892 to Ijaz et al.).
	Regarding Claims 5-7, Goto does not teach:
wherein the module housing includes fixing tubes at left and right outer sides having a hollow structure perforated in a vertical direction
wherein the fixing tube has a vertical terminal protrusively extending in a vertical direction to an upper/lower surface and a body portion with a guide hole perforated in a vertical direction so that the terminal of the fixing tube protruding in a vertical direction is inserted therein
wherein the connection portion faces left and right outer sides of the fixing tube 
	Ijaz, however, from the same filed of invention, regarding a battery module with cylindrical cells, teaches a battery module having fixing tubes for inserting bolts 354 that protrusively extend in a vertical direction to an upper/lower surface with guide holes perforated in a vertical direction (Fig. 3A).

    PNG
    media_image5.png
    960
    826
    media_image5.png
    Greyscale

Ijaz further teaches that the bus bars are bent and face in towards sides of the fixing tubes (see Fig. 3A). It would have been obvious to one of ordinary skill in the art to provide fixing tubes like those of Ijaz to the module in Goto with the motivation to provide a tie-structure extending through the module, so as to provide pressure or otherwise secure the top and bottom of the module together. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Goto (JP 2017/091989 to Goto, the Office cites to provided machine English translation) in view of Takagi (JP 2016-091959,) in further view of Park1 (US 2018/0277803 to Park et al.).
	Regarding Claim 9, Goto does not explicitly teach:
a protection member at least partially inserted and fixed in an outer wall of the module housing facing the connection portion and having a plate shape with a thickness
	While Goto teaches unitary connection plates with connection portions, It was known in the art to make modular connection structures with extrusivley protruding connection portion that are welded together along the connection section. Takagi, for example, teaches such a structure (see abstract, Figs. 1-5). Making separable what had previously been non-portable or unmovable has been found to be obvious. See In re Lindberg, 194 F. 2d 732, 93 USPQ 23 (CCPA 1952); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and MPEP § 2144.02 V, A [R-5]. It would have been obvious to one of ordinary skill in the art to provide the connection structures of Goto in separable pieces welded together at the connection portions, as taught in Takagi, with the motivation to modularize the top and bottom portions.
	Moreover, Park1, also from the same field of invention, regarding a module for battery cells, teaches that welding close to battery cells can damage them, and that it was known in the art that protection members can be disposed between a battery cell assembly and an outer cover area when welding (para 0017). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to provide a protection member at least partially inserted and fixed in an outer wall of the modified battery of Goto in order to protect the battery assembly from welding damage when connecting the modularized portions of connection plates.
	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Goto (JP 2017/091989 to Goto, the Office cites to provided machine English translation) in view of Park2 (US 2013/0052515 to Park et al.).
	Regarding Claims 11 and 12, Goto teaches:
a plurality of other battery modules with a connection bus bar (see Figs.) having an electrically conductive material that connects at least two connection plates of neighboring modules 
wherein the connection bus bar includes a definable contact portion in contact with a first connection plate, a definable contact portion in contact with a second contact plate, and an arbitrarily definable “detouring portion” having both ends respectively connected to the first and second contact portions
	Goto does not explicitly teach:
wherein the detouring portion is “stepped outward from” the contact portions
wherein the battery modules are placed on top of each other
	Placing battery modules in stacked relation was known in the art. Park2, for instance, from the same field of invention, teaches stacking battery modules and providing a connection bus bar that bends down and forms a “detouring portion” that is “stepped outward from” definable contact portions (Fig. 5).

    PNG
    media_image6.png
    839
    600
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to stack the modules of Goto in order to fit the modules in a given geometric space, and to lengthen the interconnectors appropriately, including providing a bus bar connection with an overlapping “stepped outward” portion for connection via e.g. welding, as taught in Park2, with the motivation to securely and ably connect the stacked modules. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2017/091989 to Goto, the Office cites to provided machine English translation) in view of Nakayama (US 2017/0288199 to Nakayama et al.) and/or Park3 (US 2015/0287964 to Park et al.).
	Regarding Claim 13, Goto does not explicitly teach:
a hook structure at left and right outer walls of the module housing to protrusively extend outward from the outer walls of the module housing so that the connection portion of the connection plate is closely fixed to the outer wall of the module housing
	Nakayama, however, regarding a battery module with connection structures, teaches hook portions of the module 51/52 to ensure a bus bar for connecting cells does not move relative to the module wall (Fig. 4). Similarly, Park3, regarding a battery module, teaches hook structures 180 on outer side walls for holding an electrical connection component to the side wall of the module (Fig. 8). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a hook structure that protrudes from the outer walls of the housing in order to more closely fix a bus bar of Goto to the module walls. 

Response to Arguments
The Remarks submitted 5/25/2020 have been considered but do not place the application in condition for allowance. In response to the claim amendments the rejections have been modified to rely on Goto which teaches the claimed features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2018/041633
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723